Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Summary
This is the initial Office action based on the 16891510 application filed 06/03/2020.
The preliminary amendment filed 10/24/2022 has been entered and fully considered.
Claim(s) 1,3,18,20,29,34,35,38,39,44,45,46,59,68,82,83,106,107,110,111 are pending.  Claim(s) 18,107,110,111 were withdrawn.  Claim(s) 1,3,20,29,34,35,38,39 ,44,45,46,59,68,82,83,106 have been fully considered. 

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 10/24/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 29,46 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim(s) 29 has the phrase, “wherein the sulfonate and/or sulfonic acid groups are present in the cation exchange membrane in an amount of greater than or equal to 0.01 mmol per gram of the cation exchange membrane or cation exchange material," which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, it is unclear what “cation exchange material” is referring too (notably, “cation exchange material” asserts antecedent basis).

Claim(s) 46 has the phrase, “the standard mathematical gamma function," which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, it is unclear what “the standard mathematical gamma function” is referring too (notably, the phrase asserts antecedent basis).

Though one or more of the claim(s) are indefinite, for the sake of compact prosecution, the examiner has done his best to ascertain their meaning for the following Double Patenting, 35 USC § 102 and/or 35 USC § 103 rejection(s).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1,3,29,34,35,38,39 ,44,45,46,68,82,83,106 rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1,4,5,7,8,12,18,20 of U.S. Patent No. 11198101 (herein known as NEWBLOOM101). Although the claims at issue are not identical, they are not patentably distinct from each other because a person of ordinary skill in the art would conclude that the cation exchange membrane as recited in the patented claims clearly envisages the cation exchange membrane of the instant application.

With regard to claim 34, NEWBLOOM101 does not specifically claim whether the membrane has the property of "wherein the cation exchange membrane has a cation exchange capacity of greater than or equal to 0.1 meq/g"; 
but NEWBLOOM101 claims at claim 4 "wherein the cation exchange membrane has a cation exchange capacity of greater than or equal to 0.01 meq/g," and NEWBLOOM101 claims a membrane with a membrane structure and composition which is identical or substantially identical to claim 34 (as already discussed, herein). 
Thus, the claimed property of ‘wherein the cation exchange membrane has a cation exchange capacity of greater than or equal to 0.1 meq/g,’ is taken to be necessarily present in the membrane of NEWBLOOM101, since products of identical or substantially identical chemical structure or composition cannot have mutually exclusive properties. (See MPEP 2112.01 Parts I-II) 
MPEP 2112.01 Part I states…Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 
MPEP 2112.01 PART II states… “Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) 
In an alternative, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the membrane of NEWBLOOM101, such that it had the property of the membrane ‘wherein the cation exchange membrane has a cation exchange capacity of greater than or equal to 0.1 meq/g,’ since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established; otherwise, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05 PART II-A, MPEP 2144.05 II-B)

With regard to claim 38, the claim does not list any particular conditions for the linear expansion range, such as humidity; 
NEWBLOOM101 does not specifically claim whether the membrane has the property of " wherein the cation exchange membrane has a linear expansion of less than or equal to 5%"; 
but ST- NEWBLOOM101 claims at claim 1 " the cation exchange membrane has a linear expansion along at least one dimension of less than or equal to 10%," and NEWBLOOM101 claims a membrane with a membrane structure and composition which is identical or substantially identical to claim 38 (as already discussed, herein). 
Thus, the claimed property of ‘wherein the cation exchange membrane has a linear expansion of less than or equal to 5%,’ is taken to be necessarily present in the membrane of NEWBLOOM101, since products of identical or substantially identical chemical structure or composition cannot have mutually exclusive properties. (See MPEP 2112.01 Parts I-II) 
MPEP 2112.01 Part I states…Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 
MPEP 2112.01 PART II states… “Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) 
In an alternative, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the membrane of NEWBLOOM101, such that it had the property of the membrane ‘wherein the cation exchange membrane has a linear expansion of less than or equal to 5%,’ since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established; otherwise, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05 PART II-A, MPEP 2144.05 II-B)

With regard to claim 82, for the NEWBLOOM101 claim 18 pore volume of the porous support, a volumetric porosity within the instant claim 82, would need to exist

With regard to claim 83, for the NEWBLOOM101 claim 18 pore volume of the porous support, a volumetric porosity within the instant claim 83, would need to exist

Claim(s) 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1,4,5,7,8,12,18,20 of U.S. Patent No. 11198101 (herein known as NEWBLOOM101) as applied to claim(s) above, and further in view of US 2005-0053818 (herein known as ST-ARNAUD). Although the claims at issue are not identical, they are not patentably distinct from each other because a person of ordinary skill in the art would conclude that the cation exchange membrane as recited in the patented claims clearly envisages the cation exchange membrane of the instant application.
With regard to claim 20, NEWBLOOM101 does not specifically claim contacting the cation exchange membrane with an electrolyte; and
passing current through an electrode in electrical communication with the electrolyte.
But, ST-ARNAUD teaches
 contacting the cation exchange membrane with an "water" and "Na+" (electrolyte), especially at para 85,120,121,128
 passing current through an electrode in electrical communication with the "water" and "Na+" (electrolyte), especially at para 85,120,121,128
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the membrane of NEWBLOOM101, such that it had contacting the cation exchange membrane with an "water" and "Na+" (electrolyte),  passing current through an electrode in electrical communication with the "water" and "Na+" (electrolyte), of ST-ARNAUD, for the benefit of removing sodium, as taught by ST-ARNAUD, especially at para 128

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 20, 29, 35, 38, 39, 44, 45 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2005-0053818 (herein known as ST-ARNAUD).

With regard to claim 1, ST-ARNAUD teaches a "proton exchange membrane" (cation exchange membrane), especially at abstract
 a porous support membrane, especially at abstract, para 33,34
 a silica-based ceramic that forms a coating within the porous support membrane, especially at para 33; the interpretation is reasonably consistent with the instant fig 1B, and instant specification pg 11 ln 5-20
 wherein: the silica-based ceramic comprises sulfonic acid groups functionalized" (covalently bound) to the silica-based ceramic, especially at para 71, claim 9
 the cation exchange membrane has a sodium ion (Na+) conductivity, especially at fig 3; does not specifically teach whether the membrane has the property of "wherein the cation exchange membrane has a sodium ion (Na*) conductivity of greater than or equal to 0.00001 S/cm"; 
but, instant specification pg 23 ln7-9 states, "a high loading of sulfonate and/or sulfonic acid groups may contribute to a relatively high cation exchange capacity, cation permselectivity, and/or cation conductivity (e.g., sodium ion conductivity, proton conductivity)" (an admission of relation among chemical structure (or composition) and property), and instant claim 29 states "wherein the sulfonate and/or sulfonic acid groups are present in the cation exchange membrane in an amount of greater than or equal to 0.01 mmol per gram of the cation exchange membrane or cation exchange material"; 
ST-ARNAUD teaches, especially at para 67, sulfonate groups are present in the cation exchange membrane in an amount within the claimed range of claim 29; 
Thus, the claimed property of ‘wherein the cation exchange membrane has a sodium ion (Na*) conductivity of greater than or equal to 0.00001 S/cm,’ is taken to be necessarily present in the membrane of ST-ARNAUD, since products of identical or substantially identical chemical structure or composition cannot have mutually exclusive properties. (See MPEP 2112.01 Parts I-II) 
MPEP 2112.01 Part I states…Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 
MPEP 2112.01 PART II states… “Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) 
In an alternative, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the membrane of ST-ARNAUD, such that it had the property of the membrane ‘wherein the cation exchange membrane has a sodium ion (Na*) conductivity of greater than or equal to 0.00001 S/cm,’ since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (See MPEP 2112.01 Parts I-II)

With regard to claim 20, ST-ARNAUD teaches
 contacting the cation exchange membrane with an "water" and "Na+" (electrolyte), especially at para 85,120,121,128
 passing current through an electrode in electrical communication with the "water" and "Na+" (electrolyte), especially at para 85,120,121,128

With regard to claim 29, ST-ARNAUD teaches
 wherein the sulfonate groups are present in the cation exchange membrane in an amount of within the claimed range of the cation exchange membrane, especially at para 67

With regard to claim 35, ST-ARNAUD teaches
 wherein the silica-based ceramic comprises Si in an amount of the silica-based ceramic is within the claimed range, especially at para 89

With regard to claim 38, notably, the claim does not list any particular conditions for the linear expansion range, such as humidity; 
ST-ARNAUD does not specifically teach whether the membrane has the property of " wherein the cation exchange membrane has a linear expansion of less than or equal to 5%"; 
but ST-ARNAUD states at para 70 "expansion coefficients vary with its sulfonation rate," and instant claim 29 states "wherein the sulfonate and/or sulfonic acid groups are present in the cation exchange membrane in an amount of greater than or equal to 0.01 mmol per gram of the cation exchange membrane or cation exchange material"; 
ST-ARNAUD teaches, especially at para 67, sulfonate groups are present in the cation exchange membrane in an amount within the claimed range of claim 29; 
Thus, the claimed property of ‘wherein the cation exchange membrane has a linear expansion of less than or equal to 5%,’ is taken to be necessarily present in the membrane of ST-ARNAUD, since products of identical or substantially identical chemical structure or composition cannot have mutually exclusive properties. (See MPEP 2112.01 Parts I-II) 
MPEP 2112.01 Part I states…Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 
MPEP 2112.01 PART II states… “Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) 
In an alternative, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the membrane of ST-ARNAUD, such that it had the property of the membrane ‘wherein the cation exchange membrane has a linear expansion of less than or equal to 5%,’ since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established; otherwise, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05 PART II-A, MPEP 2144.05 II-B)

With regard to claim 39, ST-ARNAUD teaches
 wherein the cation exchange membrane has a cation "Recovery" (permselectivity) within the claimed range, especially at para 122,123

With regard to claim 44, ST-ARNAUD teaches
 wherein the silica-based ceramic comprises pores, especially at claim 11;
ST-ARNAUD does not specifically teach whether the membrane has the property of "wherein an average diameter of the pores of the silica-based ceramic is larger when the cation exchange membrane is in a hydrated state than when the cation exchange membrane is in a dry state by a factor of greater than or equal to 1.1"; 
but instant specification pg 44 ln10-15 states, "the dependence of the pore structure on a state of the cation exchange membrane or material (e.g., when dry vs. when hydrated) may depend on an amount of functional groups (e.g., sulfonic acid and/or sulfonate groups)" (an admission of relation among chemical structure (or composition) and property), and instant claim 29 states "wherein the sulfonate and/or sulfonic acid groups are present in the cation exchange membrane in an amount of greater than or equal to 0.01 mmol per gram of the cation exchange membrane or cation exchange material"; 
ST-ARNAUD teaches, especially at para 67 teaches sulfonate groups are present in the cation exchange membrane in an amount within the claimed range of claim 29; 
Thus, the claimed property of ‘wherein an average diameter of the pores of the silica-based ceramic is larger when the cation exchange membrane is in a hydrated state than when the cation exchange membrane is in a dry state by a factor of greater than or equal to 1.1,’ is taken to be necessarily present in the membrane of ST-ARNAUD, since products of identical or substantially identical chemical structure or composition cannot have mutually exclusive properties. (See MPEP 2112.01 Parts I-II) 
MPEP 2112.01 Part I states…Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 
MPEP 2112.01 PART II states… “Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) 
In an alternative, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the membrane of ST-ARNAUD, such that it had the property of the membrane ‘wherein an average diameter of the pores of the silica-based ceramic is larger when the cation exchange membrane is in a hydrated state than when the cation exchange membrane is in a dry state by a factor of greater than or equal to 1.1,’ since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (See MPEP 2112.01 Parts I-II)

With regard to claim 45, ST-ARNAUD teaches
 wherein the silica-based ceramic comprises pores, especially at claim 11;
ST-ARNAUD does not specifically teach whether the membrane has the property of "wherein an average diameter of the pores of the silica-based ceramic is larger when the cation exchange membrane is in a hydrated state than when the cation exchange membrane is in a dry state by a factor of less than or equal to 5"; 
but instant specification pg 44 ln10-15 states, "the dependence of the pore structure on a state of the cation exchange membrane or material (e.g., when dry vs. when hydrated) may depend on an amount of functional groups (e.g., sulfonic acid and/or sulfonate groups)", and instant claim 29 states "wherein the sulfonate and/or sulfonic acid groups are present in the cation exchange membrane in an amount of greater than or equal to 0.01 mmol per gram of the cation exchange membrane or cation exchange material"; 
ARNAUD teaches, especially at para 67, sulfonate groups are present in the cation exchange membrane in an amount within the claimed range of claim 29; 
Thus, the claimed property of ‘wherein the silica-based ceramic comprises pores, and wherein an average diameter of the pores of the silica-based ceramic is larger when the cation exchange membrane is in a hydrated state than when the cation exchange membrane is in a dry state by a factor of less than or equal to 5,’ is taken to be necessarily present in the membrane of ST-ARNAUD, since products of identical or substantially identical chemical structure or composition cannot have mutually exclusive properties. (See MPEP 2112.01 Parts I-II) 
MPEP 2112.01 Part I states…Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 
MPEP 2112.01 PART II states… “Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) 
In an alternative, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the membrane of ST-ARNAUD, such that it had the property of the membrane ‘wherein the silica-based ceramic comprises pores, and wherein an average diameter of the pores of the silica-based ceramic is larger when the cation exchange membrane is in a hydrated state than when the cation exchange membrane is in a dry state by a factor of less than or equal to 5,’ since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (See MPEP 2112.01 Parts I-II)


Claim(s) 34 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2005-0053818 (herein known as ST-ARNAUD), as evidenced by “Milliequivalents (mEq) versus Millimole (mmol)” (herein known as RISHI).

With regard to claim 34, ST-ARNAUD teaches
 wherein the cation exchange membrane has a cation exchange capacity within claimed range, especially at para 67; "mEq/L' can be replaced with 'mmol/L.” as stated and evidenced by RISHI at pg 1


Claim(s) 3, 68, 106 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2005-0053818 (herein known as ST-ARNAUD).

With regard to claim 3, ST-ARNAUD teaches a "proton exchange membrane" (cation exchange membrane), comprising:, especially at abstract
 a porous support membrane; and, especially at abstract, para 33,34
 a silica-based ceramic that forms a coating within the porous support membrane, especially at para 33; the interpratation is reasonibly consistent with the instant fig 1B, and instant specification pg 11 ln 5-20
 wherein: the silica-based ceramic comprises sulfonic acid groups functionalized" (covalently bound) to the silica-based ceramic, especially at para 71,claim 9
 ST-ARNAUD does not specifically teach wherein the silica-based ceramic has an average pore diameter of less than or equal to 10 nm
But, ST-ARNAUD teaches the silica-based ceramic has a pore diameter within the claimed range, especially at para 26-29
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide as an average pore diameter of ST-ARNAUD with the silica-based ceramic has a pore diameter within the claimed range of ST-ARNAUD for the benefit of consistent performance per pore

With regard to claim 68, ST-ARNAUD of does not specifically teach wherein the silica-based ceramic has an average pore diameter of less than or equal to 2 nm
But, ST-ARNAUD teaches wherein the silica-based ceramic has a pore diameter "0 angstrom to 500 angstroms" (0 nm to 50 nm, which overlaps the claimed range), especially at claim 11 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide as of ST-ARNAUD with an average pore diameter within the claimed range of ST-ARNAUD since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05 PART II-A); otherwise, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q. 549; In re Wertheim 191 USPQ 90 (CCPA 1976)

With regard to claim 106, ST-ARNAUD does not specifically teach "wherein the porous support membrane has a mechanical burst pressure of greater than or equal to 2.0 pounds per square inch(PSI)";
but ST-ARNAUD teaches at para 83 a thickness within the thickness range of instant specification, pg 48 ln 25-30; and ST-ARNAUD states at para 77 "Mechanical properties determine the lower limit of a film thickness that can be manipulated without breaking" (i.e. pressure without bursting); 
it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the membrane of ST-ARNAUD, such that it had the property of the membrane ‘wherein the porous support membrane has a mechanical burst pressure within the claimed range,’ since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05 PART II-A); otherwise, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (MPEP 2144.05 II-B)

Allowable Subject Matter
Claim(s) 59 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and as allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R SHUMATE whose telephone number is (571)270-5546.  The examiner can normally be reached on M,T,Th,F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571)272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY R SHUMATE/
Primary Examiner, Art Unit 1776